Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rebollo López.
Un examen de la jurisprudencia de este Tribunal revela las innumerables ocasiones en que este Foro se ha expre-sado a los efectos de que cuando una ley en particular re-sulta ser contraria a otra ley —y ambas, examinadas indi-vidualmente y por separado, son constitucionales— el Tribunal está obligado a armonizar las disposiciones de ambas leyes con el obvio propósito de llegar a un resultado correcto y justo en el caso en ese momento ante la consideración del Tribunal. Departamento de Hacienda v. Telefónica, 164 D.P.R. 195 (2005); Mun. de San Juan v. Banco Gub. de Fomento, 140 D.P.R. 873, 884 (1996); Andino v. Fajardo Sugar Co., 82 D.P.R. 85, 94 (1961).
La facultad de armonizar leyes contradictorias es con-secuencia lógica y directa del poder inherente que posee-mos, como máximo foro judicial del país, de interpretar las leyes del Estado Libre Asociado de Puerto Rico —Suárez v. C.E.E. III, 163 D.P.R. 400 (2004); Peña Clos v. Cartagena Ortiz, 114 D.P.R. 576 (1983)— y del hecho, real e inescapable, de que no hay otra alternativa, ya que es la única *705solución práctica y viable a nuestro alcance para resolver una situación de esta naturaleza.
Por otro lado, también hemos resuelto que, no importa la terminología que contenga una ley en particular, esta-mos obligados a interpretarla de forma tal que no llegue-mos a un resultado absurdo. Dicho de otra manera, no po-demos adherirnos, inflexiblemente, al sentido literal de la terminología de una ley si esa terminología nos lleva a un resultado que, obviamente, el legislador no pudo tener en mente ni desear, porque resulta ilógico o absurdo. Véase Morell et al. v. Ojeda et al., 151 D.P.R. 864 (2000).
Ese, precisamente, es el grave error que, lamentable-mente, comete la mayoría de los integrantes del Tribunal en el presente caso al erróneamente interpretar las disposi-ciones de la Ley Núm. 76 de 24 de junio de 1975 (23 L.P.R.A. sec. 71 et seq.), estatuto que creó tanto la Admi-nistración de Reglamentos y Permisos (A.R.Pe.) como la Junta de Apelaciones sobre Construcciones y Lotificaciones (J.A.C.L.).
I
La relación de hechos que hace la Mayoría es adecuada, razón por la cual, y con el propósito de no cansar al lector, la adoptamos. Nos dedicamos a expresar el derecho aplica-ble y las razones por las cuales entendemos que la opinión mayoritaria emitida es completamente errónea y peijudi-cial a los mejores intereses de nuestra ciudadanía y del Gobierno.
HH I — I
A.R.Pe., creada mediante la Ley Núm. 76, ante, es la agencia con amplia discreción sobre la formulación y el mantenimiento de la política pública que se ha de seguir con relación al trámite de la concesión y denegación de per-*706misos de uso y la intención de proveer los remedios legales necesarios para que dicha agencia pueda velar por el cum-plimiento efectivo de sus determinaciones. Asoc. Vec. Urb. Huyke v. Bco. Santander, 157 D.P.R. 521 (2002); A.R.P.E. v. Ozorez Pérez, 116 D.P.R. 816 (1986). Dicha agencia está investida con la facultad de aplicar y velar por el cumpli-miento de las leyes y los reglamentos de planificación. Asoc., C.D. Octubre v. J.A.C.L., 116 D.P.R. 326, (1985).
Sobre el requerimiento de permisos de uso, la Sec. 3.02 del Reglamento de Zonificación de Puerto Rico, Regla-mento de Planificación Núm. 4 de 5 de noviembre de 2000, pág. 28, dispone:
A partir de la fecha de vigencia de este Reglamento se reque-rirá la expedición por la A.R.P.E. de un permiso de construc-ción para toda construcción, reconstrucción, alteración, am-pliación o traslado de cualquier estructura, así como un permiso de demolición o de un permiso de uso para ocupar o usar cualquier propiedad, estructura o terrenos. (Enfasis suplido.)
Conforme lo anterior, está dentro de las prerrogativas y expertise de dicha agencia la concesión o denegación de un permiso en casos en que así lo entienda correspondiente.
Por otro lado, la J.A.C.L. es un organismo administra-tivo, de carácter cuasi judicial, creado también al amparo de la Ley Núm. 76, ante. Maymí v. Gob. Mun. Aut. Ponce, 151 D.P.R. 689 (2000); Junta de Planificación v. J.A.C.L., 109 D.P.R. 210 (1979).
Dispone el Art. 31(a) de la Ley Orgánica de la Adminis-tración de Reglamentos y Permisos/1) en lo pertinente, que:
(a) La Junta de Apelaciones tendrá facultad para entender exclusivamente en aquellos casos en que una parte directa-mente interesada o afectada por actuaciones, determinaciones o resoluciones de la Administración de Reglamentos y Permi-sos en relación con: permisos de construcción y de uso de edi-*707ficios, permiso de uso de solares, para áreas de estaciona-miento; casos y planos de lotificación simple; planos de lotificación; casos donde se solicite la dispensa del cumpli-miento de requisitos de un Reglamento de Planificación me-diante una concesión o autorización directa.
El referido organismo cuenta con jurisdicción apelativa, limitada a revisar actuaciones o determinaciones de A.R.Pe. relacionadas con permisos de construcción, uso y lotificaciones simples, entre otros. Maymí v. Gob. Mun. Aut. Ponce, ante; Junta de Planificación v. J.A.C.L., ante. Como vemos, el aludido Art. 30 dispone la revisión intera-gencial de las determinaciones de A.R.Pe., previo al trá-mite de revisión judicial.
Dispone el inciso (c) del Art. 31 (23 L.P.R.A. sec. 72c(c)) que la J.A.C.L. celebrará una vista, con notificación previa a la Junta de Planificación, a A.R.Pe. y a las partes intere-sadas o afectadas, en la cual podrá recibir toda la prueba que resulte necesaria para adjudicar casos y deberá dictar su resolución dentro de los treinta días siguientes a dicha vista.
Este inciso establece, además, que
[l]a Junta de Apelaciones podrá decretar a nivel apelativo cualquier orden, requerimiento, resolución o determinación que a su juicio deba dictarse:
(1) Por motivo de perjuicios ocasionados por circunstan-cias especiales o extraordinarias cuando la actuación o resolu-ción de la cual se apela resulta en una prohibición o restricción irrazonable del derecho del apelante al uso y disfrute de su propiedad;
(2) por denegaciones viciosas para emitir los permisos ne-cesarios, o
(3) por cualesquiera otras razones autorizadas en los re-glamentos de la Junta de Planificación de Puerto Rico y de la Administración de Reglamentos y Permisos adoptados o apro-bados a virtud de las sees. 62 a 63j de este título, este capítulo o cualquiera ley, y, a tal fin, la Junta de Apelaciones tendrá los mismos poderes del funcionario u organismo de cuya actua-ción se apela, remitiendo copia de su determinación a la Junta de Planificación y a la Administración de Reglamentos y Permisos. (Enfasis suplido.)
*708Se desprende de lo anterior que, al realizar su función revisora y hacer cualquier determinación, la J.A.C.L. to-mará en consideración si la actuación de la agencia a quien está revisando resultó en una restricción irrazonable del derecho del apelante al uso de su propiedad. En específico, al revisar la denegatoria de A.R.Pe. a conceder un permiso, la J.A.C.L. tendrá que analizar si dicha denegatoria fue correcta o, por el contrario, arbitraria.
Resulta necesario enfatizar que en nuestras decisiones previas, aun cuando, ciertamente, hemos reconocido la fa-cultad revisora de la J.A.C.L.,(2) realmente no hemos ela-borado una doctrina sobre el alcance del poder o de la fa-cultad de revisión que tiene la J.A.C.L. respecto a las decisiones emitidas por A.R.Pe.
HH HH HH
La Mayoría, ante la comprensible dificultad a la cual se enfrenta —de intentar explicar lo inexplicable; esto es, tra-tar de explicar, en forma “satisfactoria”, su errónea posi-ción— incurre en una serie de contradicciones que, real-mente llaman la atención. Meramente a manera de ejemplo, tenemos que, a través de su ponencia, la Mayoría expresa que: (1) A.R.Pe. es la “agencia que debe aplicar a casos individuales los reglamentos de la Junta de Planifi-cación y está a cargo del proceso de concesión de permisos de uso y construcción” (opinión mayoritara, pág. 695); (2) la citada Ley Núm. 76 “le otorga gran discreción a A.R.Pe. para aplicar los reglamentos y cumplir con sus deberes administrativos” ((énfasis suplido) id., pág. 702); que debe “tomarse en cuenta que A.R.Pe. cuenta con los recursos profesionales y técnicos necesarios para llevar a cabo su encomienda” (énfasis suplido) id.; que el esquema ideado por el legislador, por medio de la citada Ley Núm. 76, “no *709prevé que A.R.Pe. pase a ser un mero oficial examinador de la J.A.C.L. ni que [la] determinación [de A.R.Pe.] en pri-mera instancia sea un paso pro forma en camino al orga-nismo apelativo” (id.), esto es, ante la J.A.C.L.; que la “con-secuencia inmediata de esta concentración del poder decisorio en la J.A.C.L. sería una duplicidad innecesaria de los procedimientos administrativos” ((énfasis suplido) id., págs. 702-703); que la J.A.C.L. —“organismo adminis-trativo de carácter cuasi-judicial”— “no puede revocar ar-bitrariamente las determinaciones de [A.R.Pe.] y sustituir-las por las suyas” ((énfasis suplido) id., pág. 702), y que, “aun cuando la J.A.C.L. está autorizada a llegar a sus pro-pias conclusiones, ésta no debe rechazar caprichosamente las determinaciones de” A.R.Pe. (Énfasis suplido.) id.
De una lectura de las anteriores expresiones de la Ma-yoría se puede, lógica y razonablemente, concluir que ésta entiende que la J.A.C.L. debe actuar con deferencia hacia las determinaciones de hechos y decisiones que emita A.R.Pe. Ello no obstante, e incurriendo en una patente con-tradicción, a renglón seguido la Mayoría nos “ilustra” con expresiones tales como: que el hecho de que “la J.A.C.L. sea una agencia de carácter cuasi judicial, no implica que esté obligada a darle deferencia a las determinaciones de hechos y conclusiones de A.R.Pe.”, y que “el esquema admi-nistrativo adoptado en 1976 ...por las razones que fueran, refleja la intención legislativa de dar a la J.A.C.L. una función más amplia que la de un tribunal revisor”. (Énfa-sis suplido.) Opinión mayoritaria, pág. 698.
¿En qué quedamos? ¿Debe la J.A.C.L. conceder deferen-cia a las determinaciones y decisiones que haga y emita A.R.Pe. en un caso en particular o no debe hacerlo? ¿A las determinaciones de qué agencia administrativa —A.R.Pe. o la J.A.C.L.— es que el foro judicial está obligado a darle deferencia: a las de esta super agencia creada por la Mayo-ría en el presente caso, que tiene —“por las razones que fueran”, conforme expresa la Mayoría— “una función más *710amplia que la de un tribunal revisor”, o a A.R.Pe., que es la agencia que cuenta con el personal especializado y el expertise (o conocimiento técnico) en esta clase de situaciones? Opinión mayoritaria, pág. 698.
Finalmente, la Mayoría —tal y como si hubiera descu-bierto a América— sentencia que, dentro del esquema que establece la citada Ley Núm. 76, “la J.A.C.L. está facul-tada en ley para formular sus propias determinaciones, e incluso llegar a conclusiones distintas a las de [A.R.Pe.]”. Opinión mayoritaria, pág. 694.
No tenemos, realmente, objeción a esta última determi-nación mayoritaria. De hecho, no la podemos tener puesto que cualquier institución revisora —sea judicial o adminis-trativa— puede actuar así al resolver un asunto que es traído ante su consideración. A lo que sí tenemos objeción es a la determinación de que, en el ejercicio de la función que le concede la citada Ley Núm. 76, la J.A.C.L. no le debe deferencia alguna a la decisión que emita A.R.Pe. en un caso en particular. Debe mantenerse presente que, en esta clase de asuntos, A.R.Pe. es el organismo con conocimiento especializado en la materia; además, cuenta con el apoyo técnico requerido para resolver las controversias complejas que surgen en esta clase de casos. Sus determinaciones y decisiones, ciertamente, merecen deferencia.
Determinar que por el mero hecho de que la Ley Núm. 76, ante, establece que la J.A.C.L. podrá celebrar una vista en la cual podrá “recibir toda la prueba que resulte nece-saria’ ” para adjudicar el caso, ello significa que el procedi-miento ante la J.A.C.L. es “de la naturaleza de un juicio de novo”, es —por qué no decirlo— un error inconmen-surable. (Énfasis suplido y en el original.) Opinión mayori-taria, pág. 697.
Se está creando, equivocadamente, una “duplicidad in-necesaria” en perjuicio del interés público; ello en vista de que el Tribunal establece un esquema cuya consecuencia es el gasto innecesario de fondos públicos y de esfuerzo. Por *711otro lado, ello igualmente perjudica a las partes, las cuales estarán obligadas a comparecer a dos procedimientos, se-parados totalmente el uno del otro, con el consabido gasto y la pérdida de tiempo adicional. El establecimiento de estos dos procedimientos —totalmente separados el uno del otro— es un resultado absurdo que nunca pudo ser previsto por el legislador y que estamos obligados a evitar. La opi-nión mayoritaria emitida ha convertido, a todos los efectos prácticos, los procedimientos ante A.R.Pe. en unos procedi-mientos totalmente innecesarios y fútiles, a los cuales las partes, incluso, no le prestarán atención ni le darán impor-tancia alguna. No podemos suscribir tal posición; disentimos.
Creemos que nuestro deber, ante esta situación, es ar-monizar las disposiciones de la citada Ley Núm. 76 me-diante el establecimiento de un esquema que complemente los procedimientos ante A.R.Pe. y la J.A.C.L., a saber: ape-lada una decisión de A.R.Pe. ante la J.A.C.L., ésta deberá señalar una vista en la cual las partes podrán presentar prueba adicional a la presentada por ellos ante A.R.Pe. Terminada esa etapa, la J.A.C.L. deberá decidir: (1) en el ejercicio de la deferencia que merecen las determinaciones de hechos de una agencia especializada, si las determina-ciones de hechos realizadas por A.R.Pe. encuentran apoyo sustancial en la prueba que se presentara ante dicho orga-nismo, y (2) si la prueba adicional, presentada por las par-tes en la vista celebrada ante la J.A.C.L., amerita o no una decisión distinta a la emitida por A.R.Pe. en el caso.
Este curso decisorio, a nuestro juicio, armoniza las dis-posiciones de la Ley Núm. 76, ante, evitando el resultado absurdo al que llega la Mayoría en el caso hoy ante nuestra consideración.
*712IV
En este caso, aun cuando, ciertamente, el uso solicitado por Vélez Rodríguez está permitido por la reglamentación vigente,!3) A.R.Pe. tenía amplia discreción, en virtud de las facultades concedidas por la Ley Núm. 76, ante —la cual le otorga a A.R.Pe. la facultad para decidir sobre solicitudes de permisos de uso y construcciones— para determinar si autorizaba o no el permiso de uso solicitado por Vélez Rodríguez. Previo a denegar el permiso, A.R.Pe. aquilató toda la prueba presentada por las partes en la vista admi-nistrativa y tomó en consideración y evaluó, entre otras cosas, los requisitos y las características del distrito donde quedaría localizado el centro de cuido, las actividades co-merciales del sector y el impacto en el bienestar y la salud en el área. Esta determinación se hizo tomando en cuenta los negocios que ya operan allí, en específico el centro de cuido ya existente, y la ubicación de la propiedad de la proponente dentro de la calle, en donde viven varias fami-lias y que, además, es una calle sin salida, por lo cual sólo hay una entrada para los residentes y para los clientes y visitantes de los negocios que allí se encuentran.
Fundándose en sus determinaciones de hecho, y a base de su expertise, A.R.Pe. concluyó que el uso solicitado no era viable, ya que se afectaría adversamente la calidad de vida de los vecinos debido al aumento en el tráfico vehicular que se ocasionaría en una zona que ya presentaba pro-blemas de tráfico. Dicha conclusión fue razonable, por lo cual la denegación del permiso no fue una arbitraria.
En revisión de la anterior conclusión, la J.C.L.A., to-mando en consideración la misma prueba presentada en la vista celebrada ante A.R.Pe., descartó sus determinaciones y concluyó, a su vez, que las condiciones de la vivienda de *713la proponente eran óptimas para la operación de un centro de cuido y que el flujo vehicular no se afectaría. La J.A.C.L., al rechazar la conclusión de A.R.Pe. sin analizar su razonabilidad, ciertamente sustituyó el criterio de esta agencia por el suyo. Su proceder fue erróneo, sobre todo cuando consideramos que las partes no presentaron prueba adicional alguna en la vista ante la referida Junta.
Aun cuando, en efecto, la J.A.C.L. puede recibir prueba adicional para tomar una decisión, ello no implica que pueda hacer abstracción de los hechos adjudicados por A.R.Pe. y de sus conclusiones, siempre y cuando los prime-ros encuentren apoyo en la evidencia que obre en el expe-diente y las segundas no sean arbitrarias, irrazonables o caprichosas. En fin, nos enfrentamos a una situación en que la J.A.C.L. —organismo cuasi judicial— ha abusado de su discreción. La determinación de la J.A.C.L. no fue razonable. Erró el foro apelativo al negarse a expedir el auto.
Por los fundamentos anteriormente expuestos, somos del criterio que procede la revocación de la actuación del Tribunal de Apelaciones en este caso.

(1) 23 L.P.R.A. sec. 72c(a).


(2) Véanse: Junta de Planificación v. J.A.C.L., 109 D.P.R. 210 (1979); Rivera Concepción v. A.R.Pe., 152 D.P.R. 116 (2000).


(3) En específico, por la antes citada Sec. 11.02 del Reglamento de Zonificación de Puerto Rico, Reglamento de Planificación Núm. 4 de 5 de noviembre de 2000.